Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AJA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The applicant’s amendment/remarks dated 11/09/2021 have been received,  entered, and fully considered. Claims 4-5, 15, and 20 are amended. Claims 1-20 are currently under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of meshed vents” of claims 2 and 11; “…seams of the seat” in claims 5 and 15; the articulated frame in line 2 of claim 10; and “the controls” of claim 20 must be shown or the feature(s) canceled from the claim(s). The reference numerals need to be shown in the figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 
 
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bobst (US 10,244,870).
Regarding claim 1, Bobst discloses a passenger seat (1, Fig. 1), comprising:  3a contoured structure, having ergonomically formed and padded surfaces; (see Fig. 1 below) 4a headrest, integrated with a top of the contoured structure(see Fig. 1 below) ;  5a seat, integrated with a bottom of the contoured structure(see Fig. 1 below) ;  6a left support member coupled to a first side of the contoured structure, proximate the top 7of the contoured structure, the left support member extending downwardly toward and coupled to 8a first side of the seat(see Fig. 1 below) ;  9a right support member coupled to a second side of the contoured structure, proximate the 10top of the contoured structure, the right support member extending see Fig. 1 below) ;  12a first opening disposed between the left support member and the first side of the contoured 13structure(see Fig. 1 below) ; and  14a second opening disposed between the right support member and the second side of the 15contoured structure(see Fig. 1 below) , 16wherein the contoured structure, the headrest, the seat, the left support member, and the 17right support member are adapted to cradle a portion of a passenger's body to support the passenger 18during travel (see Fig. 1 below, functional limitation).  

    PNG
    media_image1.png
    849
    1030
    media_image1.png
    Greyscale

Regarding claim 9, broadly interpreted, Bobst discloses a passenger seat (1, Fig. 1), 18comprising a footrest (13, Fig. 1) that extends from beneath the 19passenger seat.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Butt et al. (US 8,777,313).
Regarding claim 10, Bobst discloses a passenger seat (1, Fig. 1) 21comprising:  22a contoured structure, having an ergonomically formed frame encapsulated in padding (see Fig. 1 above);  -20- a headrest, integrated with a top of the contoured structure(see Fig. 1 above) ; a seat, integrated with a bottom of the contoured structure(see Fig. 1 above) ;  3a left support member coupled to a first side of the contoured structure, proximate the top 4of the contoured structure, the left support member extending downwardly toward and coupled to 5a first side of the seat(see Fig. 1 above) ;  6a right support member coupled to a second side of the contoured structure, proximate the 7top of the contoured structure, the right support member extending downwardly toward and 8coupled to a second side of the seat(see Fig. 1 above) ;  9a first opening disposed between the left support member and the first side of the contoured 10structure(see Fig. 1 above) ; and  11a second opening disposed between the right support member and the second side of the 12contoured structure(see Fig. 1 above) , 13wherein the contoured structure, the headrest, the seat, the left support member, and the 14right support member are adapted to cradle a portion of a passenger's body to support the passenger 15during travel(see Fig. 1 above) .  
13, Fig. 17 show frame articulated in reclined position; Fig. 22-23). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contoured structure of Bobst with an ergonomically formed articulated frame as taught in Butt in order to make the passenger/user comfortable by reclining the seat and articulate the chair into upright position.
Regarding claim 14, Bobst is silent, but Butt teaches a passenger seat wherein the articulated frame is operably coupled to a 5motor (i.e. actuators 92, 94, abstract, Fig. 4) to position the seat or recline the contoured structure.  
	Regarding Claim 18, Bobst and Butt discloses the claimed invention except for the contoured structure and the seat are integrated into a single body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the contoured structure and the seat are integrated into a single body , since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).4
Regarding claim 19, broadly interpreted, Bobst discloses a passenger seat (1, Fig. 1), 18comprising a footrest (13, Fig. 1) that extends from beneath the 19passenger seat.  
Regarding claim 20, as best understood Bobst is silent, but Butt teaches a passenger seat 21wherein the contoured structure, the headrest, the seat, the 22left support member, the right support member, and the foot rest are controlled via controls (16, Fig. 2, abstract) on or 23 near the passenger seat via one or more motors, controllers, or pneumatic devices (108, 92, Fig. 4) . It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contoured structure of Bobst with the controls taught in Butt in order to move/actuate the movement of a seat/ seat configuration.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Zhang (US 2019/0135145).
Regarding claim 2, Bobst is silent, but Zhang teaches a passenger seat 17comprising a plurality of meshed vents (16, Fig. 2a)disposed 18within the contoured structure and the seat (para. 0079, fig. 2a, Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat of Bobst with a plurality of mesh vents taught in Zhang in order to improve air circulation and make the seat comfortable. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Boren et al. (US 2008/0157583).
Regarding claim 3, Bobst is silent, but Boren teaches a passenger seat assembly includes memory foam (Fig. 3, para. [0036]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat contoured structure, the headrest, the seat, the  left support member, and the right support member of Bobst with a memory foam taught in Zhang in order to contour to the passenger body and relive pressure and make the seat comfortable.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Kitamoto et al. (US 6,227,489).
Regarding claim 4, Bobst is silent, but Kitamoto teaches a passenger seat 4wherein the contoured structure, the headrest, the seat, the 5left support member, and the right support member extend horizontally to substantially form a bed (Fig. 6 into Fig. 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat contoured structure, the headrest, the seat, the left support member, and the right support member of Bobst to substantially form a bed as taught in Kitamoto in order to allow the passenger able to sleep.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Koliba (US 2008/0219016).
Regarding Claim 5, Bobst is silent, but Koliba teaches a passenger seat 7wherein lighting elements (40, para. [0005], para. [0021]) are disposed in at least a portion 8of seams of the seat.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat of Bobst with the lighting elements taught in Koliba in order to light the vicinity of the passenger seat to increase visibility.
Regarding Claim 6, Bobst is silent, but Koliba teaches a passenger seat 10wherein the lighting elements lighting elements are LEDs (light emitting diode lamp, para. [0005]).  
Regarding Claim 7, Bobst is silent, but Koliba teaches a passenger seat 12wherein the LEDs are color changing or dimmable (para. [0005]), 13controllable by the passenger or authorized personnel (inherent).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870).
	Regarding Claim 8, Bobst discloses the claimed invention except for the contoured structure and the seat are integrated into a single body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the contoured structure and the seat are integrated into a single body , since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Butt et al. (US 8,777,313) and further view of Zhang (US 2019/0135145).
Regarding claim 11, Bobst and Butt are silent, but Zhang teaches a passenger seat 17comprising a plurality of meshed vents (16, Fig. 2a) disposed 18within the contoured structure and the seat (para. 0079, fig. 2a, Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat of Bobst and Butt with a plurality of mesh vents taught in Zhang in order to improve air circulation and make the seat comfortable. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Butt et al. (US 8,777,313) and further view of Boren et al. (US 2008/0157583).
Regarding claim 12, Bobst and Butt are silent, but Boren teaches a passenger seat assembly includes memory foam (Fig. 3, para. [0036]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat contoured structure, the headrest, the seat, the left support member, and the right support member of Bobst and Butt with a memory foam taught in Zhang in order to contour to the passenger body and relive pressure and make the seat comfortable.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Butt et al. (US 8,777,313) and further view of Kitamoto et al. (US 6,227,489).
Regarding claim 13, Bobst and Butt are silent, but Kitamoto teaches a passenger seat 4wherein the contoured structure, the headrest, the seat, the 5left support member, and the right support member extend horizontally to substantially form a bed (Fig. 6 into Fig. 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat contoured structure, the headrest, the seat, the left support member, and the right support member of Bobst and Butt to substantially form a bed as taught in Kitamoto in order to allow the passenger able to sleep.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Butt et al. (US 8,777,313) and further view of Koliba (US 2008/0219016).
Regarding Claims 15, Bobst and Butt are silent, but Koliba teaches a passenger seat 7wherein lighting elements (40, para. [0005], para. [0021]) are disposed in at least a 
Regarding Claim 16, Bobst and Butt are silent, but Koliba teaches a passenger seat 10wherein the lighting elements lighting elements are LEDs (light emitting diode lamp, para. [0005]).  
Regarding Claim 17, Bobst and Butt are silent, but Koliba teaches a passenger seat 12wherein the LEDs are color changing or dimmable (para. [0005]), 13controllable by the passenger or authorized personnel (inherent).  

Response to Arguments
The applicant have not amended the drawing in response to the previous drawing objection. The objected features need to be shown in the figures with reference numerals. The word “mesh” in the “plurality of meshed vents”  need to be given the common meaning of the word that is “network of wire or thread”. Nowhere in in the drawings a “mesh” or a plurality of meshed vents” is shown in the drawings. Therefore, the previous drawing objection is maintained.
In light of the applicant’s amendment to the claims the previous claim objections and 35 USC 112 rejections have been withdrawn.
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) In regards to the applicant’s argument on page 10 of the remarks that Bobst reference lacks to anticipate a ‘A passenger seat… wherein the contoured structure, the headrest….to support the during travel’. When reading the preamble in the context of the entire claim, the recitation “passenger seat” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
No aircraft structure claimed and the seat  disclosed in the Bobst reference can equally be used as passenger seat and can be used to support passenger’s body during travel. 
In regards to the applicant’s argument on page 10-11 of the remarks that Bobst cannot anticipate claims 1 and 9 because nothing explicitly or inherently in Bobst discloses a plurality of meshed vents, the examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “plurality of meshed vents”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The “plurality of meshed vents” are not claimed in claims 1 and 9. The limitation is claimed in claims 2 and 11. The examiner did not rely on Bobst reference to reject the argued limitations (see rejection above for claims 2 and 11).
In regards to the applicant’s argument on page 14 of the remarks regrading on claim 10 that Bobst and Butt both fail to disclose a passenger seat, having a contoured structure, ergonomically formed and padded surfaces including a plurality of meshed vents, the examiner respectfully disagrees.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The “plurality of meshed vents” are not claimed in claims 1 and 9. The limitation is claimed in claims 2 and 11. The examiner did not rely on Bobst reference to reject the argued limitations (see rejection above for claims 2 and 11).
In regards to the applicant’s argument on page 15 of the remarks that Bobst discloses a rolling gaming chair, which would be useless to support a passenger during travel, the examiner respectfully disagrees. As it is indicated above, no aircraft structure is claimed and the seating chair disclosed in Bobst can equally be used as a passenger seat.
In regards to the applicant’s argument on page 16 of the remarks that Bobst fails to disclose any openings along any contoured structure, the examiner disagrees. As shown in Fig. 1 of Bobst above, the claimed openings are shown.
In regards to the applicant’s argument on page 17 of the remarks that Butt cannot render obvious the passenger seat because the frame in Butt includes a crack between the seat member and the seat backrest, the examiner respectfully disagrees. In claim 10, the Butt reference is combined with the Bobst reference to solely teach the contoured structure, having an ergonomically articulated formed frame encapsulated in padding (Butt, 13, Fig. 17 show frame articulated in reclined position; Fig. 22-23). The applicant seem  to argue features of the prior art that is not relied up on for the rejection. The argument should focus on what is claimed by the applicant, and point out how the claimed limitations are different from the prior arts as rejected in the office action.

Examiner commentary: the examiner advises the applicant to put the claimed passenger seat in an aircraft by positively claiming the aircraft structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642